Case 1:19-cv-06616-PKC-VMS Document 15 Filed 01/28/20 Page 1 of 2 PagelD #: 73

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

GLYNNIS GONZALES, KRIZIA JENNIFER
FRANCISCO, BOPEEP G. JACAR. and

LEA C. FORMELOZA, individually and on behalf of all
others similarly situated.

Index No. 19-cv-6616(PKC)(VMS)

STIPULATION OF DISMISSAL
WITH PREJUDICE
Plaintiffs,

~ against —

UNITED STAFFING REGISTRY. INC. d’b’a United
Home Care and BENJAMIN H. SANTOS.

Defendants.

 

 

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned
counsel for the respective parties. that the above-captioned action is voluntarily dismissed. with
prejudice. against Defendants United Staffing Registry, Inc. d/b/a United Home Care and
Benjamin H. Santos, without attorneys” fees or costs to any party as against the other.

IT IS FURTHER HEREBY STIPULATED AND AGREED that this stipulation may
be filed with the United States District Court. Eastern District of New York. without further

notice.

THE HOWLEY LAW FIRM P.C.

Attorneys for Plaintitis Glynnis Gonzales,

Krizia Jennifer Francisco, Bopeep G. Jucar.

and Lea C.Formeloza

   

By! LEST
/ Joh IP. Howley
350 Fifth Avenue. 59" Floor
New York, New York 10118
Tel (212) 601-2728

{Chient 086083) 1019863900 DOCK:1 |

TARTER KRINSKY & DROGIN LLP
Attorneys for Defendants United Staffing
Registry, Inc. d ba United Home Care
and Benjamin H. Santos

wv ecb cl Men

Richard L. Steer

350 Broadway. 11" Floor
New York, New York 10018
Tel (212) 216-8000
 

Case 1:19-cv-06616-PKC-VMS Document 15 Filed 01/28/20 Page 2 of 2 PagelD #: 74
ow”

 

SO-ORDERED:

DATE:.

{Client/086083/1/01989390.DOCX:1 }
